ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               September 24, 2012



The Honorable Russell W. MaIm                          Opinion No. GA-0971
Midland County Attorney
500 North Loraine, Suite 1101                         Re: Authority of a county bail bond board with regard
Midland, Texas 79701                                  to attorneys who execute bail bonds: Clarification
                                                      of Attorney General Opinion No. GA-0197 (2004)
                                                      (RQ-1058-GA)

Dear Mr. MaIm:

         You ask two questions related to a bail bond board's authority to prohibit an attorney from
executing a bail bond or acting as a surety for another person as authorized by Occupations Code
section 1704.163. 1 Chapter 1704 of the Occupations Code governs the regulation of bail bond
sureties. See TEX. OCC. CODE ANN. §§ 1704.001-.306 (West 2012).2 Except as provided by section
1704.163, a person may not act as a bail bond surety unless the person holds a license issued under
that chapter. Id. § 1704.151. Section 1704.163, titled the "Attorney Exemption," creates an
exemption to the bail bond licensing requirements in certain limited circumstances for individuals
licensed to practice law in this state. Id. § 1704.163(a). Your questions pertain to subsection
1704.163(b), which states, "[a] person executing a bail bond or acting as a surety under this section
may not engage in conduct involved with that practice that would subject a bail bond surety to
license suspension or revocation." /d. § 1704. 163(b). Also relevant to your request, section
1704.252 gives a bail bond board discretion to suspend or revoke the license of a bail bond surety
if the license holder engages in one of sixteen categories of conduct, including instances where a
license holder "is finally convicted under the laws of this state, another state, or the United States
of an offense that: (A) is a misdemeanor involving moral turpitude or a felony; and (B) is committed
after August 27,1973." /d. § 1704.252(5).




         I See Letter from Honorable Russell W. Maim, Midland Cnty. Att'y, to Honorable Greg Abbott, Tex. Att'y Gen.

(Apr. 27, 2012), http://texasattorneygeneral.gov/opin ("Request Letter").

          2Chapter 1704 applies only in a county with a population of 110,000 or more or in a county that has exercised
its discretion to create a county bail bond board. TEX. aCC. CODE ANN. § 1704.002 (West 2012). You submit your
request in your capacity as Midland County Attorney, and we note that Midland County has a population in excess of
110,000. See U.S. Census Bureau, U.S. Dep' t of Commerce, 2010 Census of Population: Texas Quick Facts (population
of Midland Cnty. 136,872), http://quickfacts.census.gov.
The Honorable Russell W. MaIm - Page 2                     (GA-0971)




        Related to these provisions, you first ask whether a bail bond board may "suspend or revoke
[an attorney's authorization to post bond under section] 1704.163 for any conviction for a felony he
has committed after August 27, 1973, or may the board only do so if the felony conviction was for
conduct involved with the practice of executing bail bonds or acting as a surety for others." Request
Letter at 1. The plain language of subsection 1704.163(b) does not authorize the board to suspend
or revoke an attorney's authorization under that section for all conduct that would be subject to
license suspension or revocation. Instead, an attorney's authorization may be revoked only for
conduct "involved with th[e] practice" of executing a bail bond or acting as a surety that would
subject a bail bond surety to license suspension or revocation. TEX. OCC. CODE ANN. § 1704.163(b)
(West 2012). When construing statutes, we must do so in a manner that avoids rendering "any
part of a statute meaningless or superfluous." Columbia Med. Ctr. of Las Colinas, Inc. v. Hogue,
271 S.W.3d 238,256 (Tex. 2008). If we were to conclude that a bail bond board could revoke an
attorney's authorization based on any conviction, we would render meaningless the Legislature's use
of the phrase "involved with that practice." TEX. Occ. CODE ANN. § 1704. 163(b) (West 2012).
Thus, we conclude that, under section 1704.163 of the Occupations Code, a bail bond board may use
a felony conviction to suspend or revoke the authorization granted under section 1704.163 only if
the conviction resulted from conduct involved with the practice of executing a bail bond or acting
as a surety.3

         Your second question is, "[i]f a bail bond board determines that an attorney has committed
a felony that may be used to suspend him or revoke his right to act under § 1704.163, what actions
may the attorney take to remedy the felony conviction[?]" Request Letter at 1. Your question refers
to the final sentence of subsection 1704. 163(b ), which states:

                  If the board determines that a person has violated this subsection, the
                  board may suspend or revoke the person's authorization to post a
                  bond under this section or may bar the person from executing a bail
                  bond or acting as a surety under this section until the person has
                  remedied the violation.

TEX. Occ. CODE ANN. § 1704. 163(b) (West 2012). The Legislature has not further described the
methods by which an individual might remedy a violation. As this office has previously explained,
"[i]n addition to expressly authorizing a bail bond board to determine whether an attorney has
engaged in disqualifying conduct, section 1704. 163(b) necessarily gives a board the discretion to
determine whether an attorney has remedied such a violation." Tex. Att'y Gen. Op. No. GA-0197
(2004) at 9 (citations omitted). Thus, it is the responsibility of the board to determine how an
attorney may remedy a felony conviction and whether such remedial action has occurred in a given
instance.


            3In many instances, an attorney convicted of a felony will either have his or her license to practice law
suspended or will be disbarred and will thereby lose the authority granted under section 1704.163 without action on the
part of a bail bond board. See Tex. Rules Disciplinary P. R. 8.05, reprinted in TEX. GOV'T CODE ANN., tit. 2, subtit. G,
app . A-I (West 2005) ("When an attorney has been convicted of an Intentional Crime, and that conviction has become
final, . .. the attorney shall be disbarred unless the Board of Disciplinary Appeals, under Rule 8.06, suspends his or her
license to practice law.") .
The Honorable Russell W. MaIm - Page 3          (GA-0971)




                                      SUMMARY

                       A bail bond board may use a felony conviction to suspend or
               revoke the authorization granted to an attorney under Occupations
               Code section 1704.163 only if the conviction resulted from conduct
               involved with the practice of executing a bail bond or acting as a
               surety.

                      If a bail bond board determines that an attorney has committed
              a felony that may be used to suspend or revoke his or her right to act
              under Occupations Code section 1704.163, the board would be the
              appropriate body to determine how the attorney may remedy the
              felony conviction and whether such remedial action has occurred in
              a given instance.




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chairman, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee